927 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cheryl D. PRICHARD;  Craig Cantrell, Plaintiffs-Appellees,v.Don LEDFORD;  Don Ledford Pontiac-Buick, Inc., Defendants-Appellees.
Nos. 90-5688, 90-5778.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1991.

On Appeal from the United States District Court for the Eastern District of Tennessee, 89-00166, EDGAR, J.
E.D.Tenn.
AFFIRMED.
Before KENNEDY and ALAN E. NORRIS, Circuit Judges;  JOINER, Senior District Judge.*
PER CURIAM.


1
Defendants, Don Ledford and Don Ledford Pontiac-Buick, Inc., appeal from orders of the district court granting judgment to plaintiff, Cheryl D. Prichard, in her claim brought pursuant to Title VII of the 1964 Civil Rights Act, 42 U.S.C. Secs. 2000(e) et seq.  (1981), and for attorney's fees.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred.


3
As the reasons why judgment should be entered for defendant have been largely articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed, and this court adopts the reasoning of the district court set out in its Memorandum Opinion of March 19, 1990, in rejecting the arguments of defendants supporting the issues raised concerning the district court's having found for plaintiff on the merits of her claim.  Furthermore, defendants have not demonstrated error in the trial court's calculation of the award of attorney's fees.  In view of the trial judge having conducted a bench trial, he was intimately familiar with the case and counsel's performance and, in addition, was in the position to understand the amount of work which was necessary to present plaintiff's case, irrespective of whether her brother had brought his claim.  Accordingly, we are unable to say that the award was not reasonable.


4
The judgment is affirmed.



*
 The Honorable Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan, sitting by designation